DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species V (Figures 1, 12-13) read on claims 1, 5, 8-11  in the reply filed on 09/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The Examiner agrees that claims 1, 8 and 9 are generic to Species I-VI.

Claims 2-4, 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/25/2020, 01/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a photographing device,” as recited in claim 1, 8; “a light source related information storing unit,” as recited in claims 1, 8, 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGE PROCESSING PROGRAM, AND IMAGE PROCESSING SYSTEM CAUSING A SERVER TO CONTROL SYNTHESIS OF A REAL SPACE IMAGE AND A VIRTUAL OBJECT IMAGE.
Claim Objections
Claims 1, 5, 8-11 are objected to because of the following informalities: 
Claim 1 (line 4), claim 8 (line 5), claim 9 (line 4), “a real space image” should be changed to --the real space image--.
Claim 1 (line 10), claim 8 (line 11), “to positional information of the user terminal” should be changed to --to the positional information of the user terminal--.
Claim 1 (line 16), claim 8 (lines 16-17), “the generated the virtual object image” should be changed to --the generated virtual object image--.
Claim 8 (line 14), “a virtual object image” should be changed to --the virtual object image--.
Claim 9 (lines 7-8), “the positional information” should be changed to --the positional information of the user terminal--.
Claim 9 (line 9), “to positional information” should be changed to --to the positional information of the user terminal--.

Claim 5 is objected as being dependent from claim 1.
Claim 10 is objected as being dependent from claim 8.
Claim 11 is objected as being dependent from claim 9.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an obtaining function” in claims 1, 5, 9, 11; “a specifying function” in claims 1, 9; “a setting function” in claims 1, 5, 9, 11; “a generating function” in claims 1, 9; “an outputting function” in claims 1, 9; “an obtaining unit” in claims 8, 10; “a specifying unit” in claim 8; “a setting unit” in claims 8, 10; “a generating unit” in claim 8; “an outputting unit” in claim 8; “a photographing device” in claims 1, 8; “a light source related information storing unit” in claims 1, 8, 9; “second photographing device” in claims 10, 11; “a function” in claims 5, 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “an obtaining function” in claims 1, 5, 9, 11 ; “a specifying function” in claims 1, 9; “a setting function” in claims 1, 5, 9, 11; “a generating function” in claims 1, 9; “an outputting function” in claims 1, 9; “an obtaining unit” in claims 8, 10; “a specifying unit” in claim 8; “a setting unit” in claims 8, 10; “a generating unit” in claim 8; “an outputting unit” in claim 8; “a photographing device” in claims 1, 8; “a light source related information storing unit” in claims 1, 8, 9; “second photographing device” in claims 10, 11; “a function” in claims 5, 11, each limitation is a limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 1, 5, 8-11 cannot be determined.
Therefore, the claims 1, 5, 8-11 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the 
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The specification fails to describe a structure for each of the limitations “an obtaining function” in claims 1, 5, 9, 11 ; “a specifying function” in claims 1, 9; “a setting function” in claims 1, 5, 9, 11; “a generating function” in claims 1, 9; “an outputting function” in claims 1, 9; “an obtaining unit” in claims 8, 10; “a specifying unit” in claim 8; “a setting unit” in claims 8, 10; “a generating unit” in claim 8; “an outputting unit” in claim 8; “a photographing device” in claims 1, 8; “a light source related information storing unit” in claims 1, 8, 9; “second photographing device” in claims 10, 11; “a function” in claims 5, 11, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure.

Claim 5 is rejected as being dependent from claim 1.
Claim 10 is rejected as being dependent from claim 8.
Claim 11 is rejected as being dependent from claim 9.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recited limitation “an obtaining function configured to obtain positional information of a real space image and a user terminal from the user terminal,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification, paragraph [0018] only discloses “The obtaining unit 11 has a function to obtain a real space image and positional information of a user terminal from the user terminal.” The specification does not describe support for limitation “an obtaining function configured to obtain positional information of a real space image and a user terminal from the user terminal.”

For the purpose of examination, the limitation “an obtaining function configured to obtain positional information of a real space image and a user terminal from the user terminal” will read as “an obtaining function configured to obtain a real space image obtained by photographing a real space and 

Claim 8 recited limitation “an obtaining function configured to obtain positional information of a real space image and a user terminal from the user terminal,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification, paragraph [0018] only discloses “The obtaining unit 11 has a function to obtain a real space image and positional information of a user terminal from the user terminal.” The specification does not describe support for limitation “an obtaining function configured to obtain positional information of a real space image and a user terminal from the user terminal.”
For the purpose of examination, the limitation “an obtaining function configured to obtain positional information of a real space image and a user terminal from the user terminal” will read as “an obtaining function configured to obtain a real space image obtained by photographing a real space and positional information of the user terminal,” as support by specification, paragraph [0018], and recited in claim 9.

Claim 5 is rejected as being dependent from claim 1.
Claim 10 is rejected as being dependent from claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomite et al. (US 2008/0024523).
Regarding claim 9, Tomite et al. discloses a non-transitory computer-readable medium including an image processing program (control program stored in a memory, figures 1, 5, paragraph [0071]) for causing a user terminal to perform functions to control synthesis of a real space image and a virtual object image, the functions comprising:
an obtaining function configured to obtain a real space image obtained by photographing areal space (obtain captured image, step S502, figures 1, 5, paragraph [0074]), and positional information of the user terminal (obtain position and orientation data, figures 1, 5, paragraph [0074]);
a specifying function configured to refer to a light source related information storing unit that is configured to store light source related information defined in advance and the positional information associated with each other, the specifying function being configured to specify light source related information corresponding to positional information (estimate light source information, step 504, figures 1, 5, paragraphs [0064]-[0065], [0079]);

a generating function configured to generate a virtual object image on a basis of the set virtual light source (generate a virtual image, step S506, figures 1, 5, paragraph [0082]); and
an outputting function configured to output a synthetic image obtained by synthesizing the generated the virtual object image and the real space image (combine captured image and virtual image, step S507, figures 1, 5, paragraphs [0083]-[0084]).

Regarding claim 1, see Examiner’s comments regarding claim 9.

Regarding claim 8, see Examiner’s comments regarding claim 9, and note that Tomite et al. discloses information processing apparatus 100 (figures 1, 5, paragraphs [0037]-[0044]) read on “an information system” recited in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsui (US 8,659,624) discloses mixed reality presentation system and brightness adjustment method of virtual light source.
Kakuta et al. (US 2013/0194305) discloses mixed reality display system, image providing server, display device and display program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/03/2021